747 A.2d 1234 (2000)
163 N.J. 140
STATE of New Jersey, Plaintiff-Respondent,
v.
Vernon GREEN, Defendant-Appellant.
Supreme Court of New Jersey.
Argued February 29, 2000.
Decided April 10, 2000.
PER CURIAM.
Based on the partial dissent filed in the Appellate Division and reported at 318 N.J.Super. 361, 382, 724 A.2d 254 (1999), defendant filed an appeal as of right pursuant to Rule 2:2-1(a)(2). In respect of that appeal, the judgment of the Appellate Division is affirmed, substantially for the reasons expressed in Judge Steinberg's majority opinion, reported at 318 N.J.Super. 361, 724 A.2d 254 (1999).
For affirmanceChief Justice PORITZ and Associate Justices O'HERN, STEIN, COLEMAN, LONG, VERNIERO, and LaVECCHIA7.
OpposedNone. *1235